Citation Nr: 1002199	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's May 2002 
claim for entitlement to service connection for PTSD.  As 
discussed in detail below, in a recent decision, the Court of 
Appeals for Veterans Claims (Court) held that a substantive 
appeal is not a jurisdiction-conferring document.  Percy v. 
Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may 
waive any issue of timeliness in the filing of a substantive 
appeal, either explicitly or implicitly).  In accordance with 
the Court's holding in Percy, the Board waives the filing of 
a timely substantive appeal with respect to the PTSD issue 
and finds that it has jurisdiction over this issue.

This matter also comes to the Board on appeal from a March 
2005 rating decision issued by the VA RO in Montgomery, 
Alabama, which denied the Veteran's October 2004 claims for 
entitlement to service connection for a lumbar spine 
disorder, and for a bilateral shoulder disorder.  

In September 2009, the Veteran testified at a video 
conference hearing at the RO before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the record.

Also in September 2009, the Veteran submitted additional 
evidence to the Board, and waived the right to have the 
additional evidence referred to the agency of original 
jurisdiction (AOJ) for review and preparation of a 
supplemental statement of the case.  Thus, the Board may 
consider this evidence.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for a lumbar 
spine disorder, and for a bilateral shoulder disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is credible evidence corroborating the Veteran's 
alleged in-service personal assault stressor, supporting a 
current diagnosis of PTSD.

2.  The Veteran has competent evidence linking his PTSD to 
his in-service personal assault stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated May 2002 and June 2004, which the RO provided 
to the Veteran before the March 2003 rating decision and the 
August 2004 statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The June 2004 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2006.  Therefore, no 
additional notice is required pursuant to Dingess, supra.

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court held 
that 38 C.F.R. 
§ 3.304(f)(4) places a heightened burden of notification on 
VA in claims for service connection for PTSD based on in-
service personal assault.  The Court stated that first, the 
RO must inform the claimant that he may submit alternative 
forms of evidence--that is, evidence other than service 
records--to corroborate the account of an in-service assault, 
and the RO must suggest potential sources for such evidence.  
The Court further held that a claimant should also be 
notified that, alternatively, evidence of behavioral changes 
following the alleged in-service assault may constitute 
"credible supporting evidence of the stressor" under 
38 C.F.R. 
§ 3.304(f)(4).  Second, VA must assist the claimant in the 
submission of alternative sources of evidence, by providing 
additional time for the claimant to submit such evidence 
after receipt of the personal-assault letter and, where 
appropriate, by obtaining evidence on the claimant's behalf.  
Id. at 335.  In this case, the Veteran was not provided with 
such notice.  However, the Veteran is not prejudiced thereby, 
because this decision represents a full grant of the benefit 
which he is seeking on appeal.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service personnel 
records, service treatment records, VA treatment records, and 
available private treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran was provided with a VA 
examination of his psychiatric condition in February 2003.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Jurisdiction

In general, a Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction (AOJ) 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed 
(i.e., the Rating Decision), whichever period ends later.  
38 C.F.R. § 20.302(b)(1).  Alternatively, if (i) a claimant 
submits additional evidence within 1 year of the date of 
mailing of the notification of the determination being 
appealed, and (ii) that evidence requires that the claimant 
be furnished a Supplemental Statement of the Case, then the 
time to submit a Substantive Appeal shall end not sooner than 
60 days after such Supplemental Statement of the Case is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the 1-year appeal period.  38 C.F.R. 
§ 20.302(b)(2).

In this case, the Veteran filed his Substantive Appeal (VA 
Form 9) on December 15, 2005, more than 60 days from the from 
the date of the mailing of the Statement of the Case, August 
3, 2004, and more than 1 year from the date of the Rating 
Decision, March 19, 2003.  The Veteran's statements regarding 
the Statement of the Case at a hearing before the DRO on 
November 29, 2004, were also made more than 60 days from the 
date of the mailing of the Statement of the Case, August 3, 
2004, and more than 1 year from the date of the Rating 
Decision, March 19, 2003.  The Veteran's Substantive Appeal 
was thus untimely under 38 C.F.R. § 20.302(b)(1).  Likewise, 
although the Veteran submitted additional evidence within 1 
year of the date of mailing of the notification of the 
determination being appealed-namely, VA treatment records 
dated through November 2004-and that evidence required that 
he be furnished a Supplemental Statement of the Case, dated 
September 23, 2005, the Veteran did not submit a Substantive 
Appeal within 60 days of the mailing of the Supplemental 
Statement of the Case.  His December 15, 2005 Substantive 
Appeal was thus also untimely under 38 C.F.R. § 20.302(b)(2).

Notwithstanding the above, the Court recently held that the 
filing of a substantive appeal is not a jurisdictional 
requirement; that the filing of a timely substantive appeal 
may be waived; and that where the RO takes actions to 
indicate that such filing has been waived, the Board has 
jurisdiction to decide the appeal.  Percy v. Shinseki, 23 
Vet. App. 37 (2009).  In this case, the RO noted that it had 
"accepted [the November 29, 2004 DRO hearing] in lieu of VA 
Form 9."  Although this issue is complicated by the fact 
that the RO later informed the Veteran that his substantive 
appeal was not timely, the Board notes that, by that time, 
the RO had already taken the issue and provided multiple 
Supplemental Statements of the Case (SSOCs) thereon.  
Consequently, the Board may accept jurisdiction of this case 
under the rule set forth in Percy, supra.

Additionally, as noted above, in Gallegos, the Court held 
that 38 C.F.R. 
§ 3.304(f)(4) places a heightened burden of notification on 
VA in claims for service connection for PTSD based on in-
service personal assault.  In this case, VA did not send the 
Veteran a letter informing him that he may submit alternative 
forms of evidence to corroborate the account of an in-service 
assault, and VA also did not provide the Veteran with 
additional time to submit such evidence after receipt of the 
personal-assault letter.  Because compliance with Gallegos 
would require VA to extend the amount of time in which the 
Veteran could provide evidence, thereby rendering his appeal 
timely, the Board finds, in light of the fact that the 
Veteran's claim for PTSD is being granted, that the more 
efficacious solution is to find the absence of notice under 
Gallegos nonprejudicial, and to waive the filing of a timely 
substantive appeal, consistent with Percy, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations, it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims 
of such trauma may not necessarily report the full 
circumstances of the trauma for many years after the trauma.  
Thus, when a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(4); see also Patton 
v. West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has prescribed the rule for interpreting a claim 
for PTSD as one involving a personal assault stressor for 
which the provisions of 38 C.F.R. § 3.304(f)(4) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (In which a Veteran alleged that a sergeant kicked 
her down a set of stairs).  Moreover, VA has defined personal 
assault to include any event of human design that threatens 
or inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  

Medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule--as, for example, announced in 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996)--that an opinion 
by a medical professional based on a post-service examination 
cannot be used to establish the occurrence of a stressor.  38 
C.F.R. § 3.304(f)(4); VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), 
(c), (e) (Aug. 1 ,2006).

The Veteran contends in his May 2002 claim that his PTSD, 
which has given rise to such symptoms as flashbacks, dreams, 
and mood adjustments, is related to his time in service.  In 
a December 2003 letter, the Veteran stated that, when he was 
19 years old, he was sexually assaulted by a superior officer 
shortly after joining the service.  The Veteran stated that 
he had been experiencing an illness, and that consequently he 
had been told by medical personnel to rest in his quarters.  
The Veteran stated that, while he was resting in his 
quarters, "a superior officer in charge [whose name, rank, 
and birthplace he provided]...forced himself upon me and 
performed the act of masturbation on my private parts.  I was 
very humiliated by this and angry that I could not do 
anything about it.  I was a young Private and intimidated by 
this man.  I was too embarrassed and afraid to tell.  I felt 
that if I told, I would be labeled a fagot and I would get in 
trouble and possibly put out of the service.  I didn't want 
anyone to know what this man had done to me.  In days and 
weeks to follow, I was harassed by this man and found myself 
having to hide from him to prevent further acts."

In November 2004, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  The Veteran again stated 
that he had been sexually assaulted by a superior officer 
while in his quarters attempting to recover from an illness.  
The Veteran stated that the person who assaulted him "was a 
[higher rank] so I never said [anything].  I was scared to 
even open my mouth."  The Veteran also stated that he did 
not report the incident to anyone else because his mother had 
told him that homosexual people were unwelcome in her home, 
and he feared that she would consider this assault as a 
homosexual act on his part.  The Veteran stated that the 
assault occurred once, and was not repeated.  The Veteran 
further reported that he got married shortly thereafter in 
order to have quarters outside of the range of his assailant.

In an undated letter, the Veteran again described his in-
service sexual trauma.  The Veteran wrote that "during the 
time I was assigned to quarters due to my illness, I was 
visited by [the assailant].  I was the only one in the room 
at the time and [the assailant] stated that he came by to 
help me.  I had a high fever and was very hot.  He proceeded 
to put damp towels on my head.  He then pulled the covers 
from my body, while continuing to use the towels to keep me 
cool (he said).  Next thing he was fondling my private parts, 
causing me to masturbate.  Though I attempted, I was too weak 
to stop him.  Afterwards, he used the towels to clean me and 
replaced the covers over me before leaving.  In the following 
days, [the assailant] tried to approach me again, but I 
avoided him.  I was very embarrassed by what he had done to 
me.  I felt less than a man-that my manhood had been stolen 
from me.  I did not report these happenings to anyone because 
of fear of ridicule and possibly being put out of the 
service.  In order to prevent his continued advances toward 
me, I decided to get married.  By getting married, I 
qualified to move off post and out of the barracks.  However, 
I still had to report to [the assailant] during duty 
hours....Finally, I decided to apply for jump school and was 
accepted.  Upon completion of jump school, I was assigned to 
another division...and no longer had any contact with [the 
assailant].  However, I have carried the mark he left upon me 
until this day.  Since this occurrence, I have always felt 
sexually inadequate and my relationships with women have 
suffered as a result.  I relive the event in my dreams and 
awake angry with him and myself.  In my dreams, I retaliate 
in ways I was unable to at the time the event happened, and 
momentarily I am whole again.  But then I wake and discover 
it was just a dream.  I am constantly trying to define and 
defend my manhood.  I am insecure and distrustful.  I'm even 
a bit paranoid...."  [Parentheses in original.]

In February 2009, the Veteran again recounted the assault 
consistently with his prior descriptions.  The Veteran noted 
that, the day after the assault, "in order to avoid another 
encounter with [the assailant], I volunteered to be a 
fireman.  This entailed night duty where I was responsible 
for keeping the barracks warmed.  I would steal a little 
sleep as I made the rounds from barracks to barracks, hoping 
that he would not be able to find me.  During the daytime, 
when I was off duty, I would stay in town, away from the 
barracks, because I could not rest there.  Whenever I tried 
to sleep in my room, I would have dreams of [the assailant] 
sexually abusing me.  I would see visions of him in my room 
peeping from behind the curtains.  I sought medical attention 
again for my inability to sleep.  I did not tell them why I 
couldn't sleep, because of fear of being thought a pervert or 
gay.  Because of the constant fear and threat upon my 
manhood, I felt helpless and friendless.  So, to get away 
from the situation, I requested to become a paratrooper.  I 
felt this was the most 'manly' job in the Army.  However, 
this did not prevent my sleeplessness nor my headaches and 
anxiety....Although I associated these feelings with what was 
or had happened to me at that time, I did not document the 
facts due to the stigma attached to the event."  Following 
the assault, the Veteran wrote that he "broke into the 
dispensary to get some medicine to put me to sleep or kill 
myself."  He states that later, "I was sent to Okinawa, 
Japan where I slit my wrist in another attempt to kill 
myself.  I was taken to Camp Kouey Hospital where I told them 
I had an accident playing with a razor.  As time went on...my 
sleep was still interrupted by dreams of sexual content and 
suicidal thoughts.  [Later,] after drinking heavily, I found 
myself breaking into a service station.  After breaking in, I 
stood in the window waiting for the police to come, hoping 
they would shoot me.  I was arrested and received an Article 
15 for this offense."  The Veteran reported that his family 
life and emotional state have suffered as a result of the 
assault; he stated that "my emotions often sway between 
being depressed and suicidal to being psychotic and 
homicidal.  These conditions have become unmanageable and 
disabling over the years."

In a September 2009 letter, the Veteran again described the 
assault.  He also stated that "I knew that my experience 
with [the assailant] and other events surrounding my military 
career affected me, but I really didn't know what was wrong 
with me until I began to talk to therapists...at the VA 
facility where I was receiving treatment for PTSD, depression 
and OCD [obsessive-compulsive disorder].  Initially, I told 
them my PTSD could be combat related.  That was my self-
diagnosis, because I didn't want the doctors to really know 
what happened [because] I was [ashamed].  I finally told my 
doctor in the past 2 years to be sure I was receiving the 
right treatment.  I am receiving counseling from [clinicians 
at] the VA center and I also [am] attending group meetings 
every week to help me deal and live with the trauma [that I] 
experienced."

At his September 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran declined to discuss the sexual assault 
which he had experienced in service.  However, the Veteran 
stated that he had slit his wrist while serving in Okinawa 
between 1964 and 1967.  He further stated that he had told 
the clinicians at the hospital there that he had hurt his 
wrist while playing with the razor, because he feared being 
kicked out of the service for attempted suicide.  Also at the 
hearing, the Veteran's spouse testified that the Veteran is 
"depressed most of the time.  Our social life is pretty much 
non-existent anymore, as well as our personal, intimate 
life."  She further stated that the Veteran does not sleep 
well, and that she has to sleep in a separate bed because he 
wakes up throughout the night, and has sometimes punched her 
when awakening.  The Veteran's spouse further recounted the 
Veteran's psychological difficulties and their impact on her 
and their family in a December 2003 letter.

Consistent with the Veteran's statements, his service 
treatment records show no evidence of a sexual assault or 
psychological difficulties.  However, a careful review of the 
Veteran's medical evaluations shows that the Veteran was 
found to have only a tattoo on his right forearm in a October 
1963 reenlistment examination, but to have both that tattoo 
on his right forearm and a 1" scar on his left forearm in 
his October 1966 reenlistment examination.  The Veteran's 
service personnel records confirm that he served in Okinawa 
between those examinations-from November 28, 1964 to June 5, 
1967.  This corroborates the Veteran's February 2009 and 
September 2009 statements that he had attempted suicide by 
cutting his wrist with a razor while serving in Okinawa 
between 1964 and 1967.

Additionally, the Veteran's service personnel records 
corroborate the Veteran's February 2009 statement that he had 
signed up to be a paratrooper in order to get away from his 
assailant.  The records show that the Veteran earned his 
Parachutist's Badge (Prcht Bad).  See 38 C.F.R. § 3.304(f)(4) 
(Examples of behavior changes that may constitute credible 
evidence of a personal assault stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment.)

The Veteran's VA treatment records show multiple diagnoses of 
PTSD.  The Veteran was initially diagnosed with PTSD by a VA 
examiner in February 2003, although the examiner did not 
provide an etiological opinion.  VA clinicians again 
diagnosed the Veteran with PTSD in April 2003, December 2003, 
March 2004, May 2004, June 2004, July 2004, November 2004, 
February 2005, June 2005, July 2005, March 2006, June 2006, 
October 2006, July 2007, and February 2009.  VA clinicians in 
June 2004, October 2006, and July 2007 associated his PTSD 
with his military sexual trauma (MST).

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner and clinicians are so 
qualified, their medical opinions constitute competent 
medical evidence.

In addition to the corroborating evidence in the Veteran's 
service records regarding his left forearm scar and service 
as a paratrooper, the Board finds that the Veteran's 
statements regarding his in-service assault include 
persuasive indicia of credibility.  First, the Veteran's 
descriptions of the assault are both detailed and consistent.  
Second, the Veteran has described his in-service sexual 
assault to VA clinicians for the purpose of receiving 
treatment on multiple occasions.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (observing that, although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate; statements 
made to clinicians for purposes of diagnosis and treatment 
are exceptionally trustworthy because the declarant has a 
strong motive to tell the truth in order to receive proper 
care).

The Board finds that there is credible supporting evidence 
that the claimed inservice stressors of sexual assault 
occurred.  There are current diagnoses of PTSD, which medical 
evidence links, at least in part, to inservice stressors.  
The Veteran is entitled to a grant of service connection for 
PTSD as a result of an in-service personal assault, based on 
his consistent statements, his diagnoses from VA clinicians, 
and the corroborating evidence of record, including his left 
forearm scar and his transfer to parachutist duty.  38 C.F.R. 
§ 3.304(f)(4).  Accordingly, service connection for PTSD is 
granted. 


ORDER

Service connection for PTSD is granted.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for service connection 
for a lumbar spine disorder and a bilateral shoulder 
disorder.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.

With regard to the Veteran's claim for entitlement to service 
connection for a lumbar spine disorder, the Board finds that 
the Veteran's records contain competent medical evidence of a 
currently diagnosed disability.  In November 2005, a private 
radiologist, R.F., diagnosed the Veteran with a lipoma near 
the midline in the lumbar area, based on a magnetic resonance 
imaging (MRI).  Also in November 2005, a private physician, 
P.B.C., diagnosed the Veteran with foraminal stenosis of the 
lumbar spine with a radiclopathic component, based on x-rays.  
In February 2006, P.B.C. diagnosed the Veteran with lumbar 
spinal stenosis.  In August 2006, a private radiologist, 
S.S., diagnosed the Veteran with mild degenerative disc 
changes throughout the thoracic levels; degenerative changes 
of the right T4-5 and T7-8 costovertebral joints; and mild 
dextroscoliosis of the thoracic spine with right lateral 
osteophystes and syndesmophytes at and caudal to the level of 
the T5-6 disc, based on an MRI.  In August 2007, another 
private physician, L.V.R., diagnosed the Veteran with 
lumbosacral spondylosis, lumbar facet syndrome, and back 
pain.  In October 2007, a private physical therapist, A.K., 
found that the Veteran had decreased spinal range of motion 
(ROM).  In January 2009, L.V.R. diagnosed the Veteran with 
degenerative joint disease and facet joint symptoms of the 
lumbar spine.

The Board further finds that the information and evidence of 
record establishes that the Veteran suffered an event, injury 
or disease in service.  The Veteran's service treatment 
records show that he received treatment for his spine in 
service in August 1972 and October 1976.  In the October 1976 
treatment record, the clinician noted that the Veteran had 
hurt his back by falling down a flight of stairs, and also 
noted that the Veteran had previously hurt his back in a car 
accident in 1971 (also during his time in service).  
Additionally, the Veteran stated at pp. 25-26 of his hearing 
before the undersigned Veterans Law Judge that he began 
having back problems in service even before his car accident, 
as a result of his 200 or more jumps as a paratrooper.  The 
Board notes that the Veteran's service personnel records 
confirm that the Veteran earned his Parachutist's Badge 
(Prcht Bad) in service.

Lastly, the Board finds that the information and evidence of 
record indicates that the claimed disability or symptoms may 
be associated with the established events or injuries in 
service.  In an November 2008 letter, and at page 4 of his 
hearing before the undersigned Veterans Law Judge, the 
Veteran reported that he began experiencing his current back 
symptoms during his time in service.  At pp. 11-12 of his 
hearing, the Veteran stated that he began seeking treatment 
for his back symptoms after service in 1983 or 1984.  Because 
the three elements of 38 C.F.R. § 3.159(c)(4) have been met, 
a medical examination is necessary in this case.

With regard to the Veteran's claim for entitlement to service 
connection for a bilateral shoulder disorder, the Board finds 
that the Veteran's records contain competent medical evidence 
of a currently diagnosed disability.  In September 2009, a 
private physician, G.C., provided a differential diagnosis of 
impingement syndrome, rotator cuff tendinopathy versus tear 
(as well as back pain).  The Board further finds that the 
information and evidence of record establishes that the 
Veteran suffered an event, injury or disease in service.  The 
Veteran's service treatment records show that he received 
treatment for his left shoulder in service in September 1970, 
and for both shoulders in November 1971.  The Veteran also 
stated at pp. 25-28 of his hearing before the undersigned 
Veterans Law Judge that he began having shoulder problems in 
service, including bursitis, as a result of his 200 or more 
jumps as a paratrooper.  As noted above, the Veteran's 
service personnel records confirm that the Veteran earned his 
Parachutist's Badge (Prcht Bad) in service.  Finally, the 
Board finds that the information and evidence of record 
indicates that the claimed disability or symptoms may be 
associated with the established events or injuries in 
service.  In an November 2008 letter, and at page 4 of his 
hearing before the undersigned Veterans Law Judge, the 
Veteran reported that he began experiencing his current 
shoulder symptoms during his time in service.  At pp. 11-12 
and 28 of his hearing, the Veteran stated that he began 
seeking treatment for his shoulder symptoms after service in 
1983 or 1984.  The Veteran, through his representative, has 
also asserted that his bilateral shoulder condition may be 
secondary to his spine condition.  Because the three elements 
of 38 C.F.R. § 3.159(c)(4) have been met, a medical 
examination is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his lumbar spine condition.  
The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's lumbar spine condition was 
caused or aggravated by his time in 
service.  Rationale for opinions expressed 
should be given in detail.  If it is not 
possible to provide an opinion, the 
examiner should provide a rationale for 
why he cannot express an opinion in either 
the affirmative or the negative.

2.  Schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his bilateral shoulder 
condition.  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's 
bilateral shoulder condition was caused or 
aggravated by his time in service.  The 
examiner should also express an opinion as 
to whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's bilateral shoulder condition 
was caused or aggravated by his lumbar 
spine condition.  Rationale for opinions 
expressed should be given in detail.  If 
it is not possible to provide an opinion, 
the examiner should provide a rationale 
for why he cannot express an opinion in 
either the affirmative or the negative.

3.  Following completion of the above 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for a lumbar spine disorder, 
and of entitlement to service connection 
for a bilateral shoulder disorder.  In the 
event that service connection is granted 
for a lumbar spine disorder, the RO should 
also adjudicate the issue of entitlement 
to service connection for a bilateral 
shoulder disorder as secondary to a lumbar 
spine disorder.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2009).  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


